ON MOTION FOR REHEARING

PER CURIAM.
The points raised on rehearing were not properly preserved in the trial court. Even if preserved, we would deem the errors, if any, harmless in view of the record evidence supporting the trial court’s termination of parental rights. Finally, we find no merit in appellant’s argument that the trial court should have conducted a hearing on appel-lee’s alleged discovery violation pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971). Appellant did not ask for a Richardson hearing. More importantly, the rules of juvenile procedure do not provide for a Richardson hearing. See Fla. R. Juv. P. 8.245(g). Accordingly, we deny appellant’s motion for rehearing.
DELL, STEVENSON and SHAHOOD, JJ., concur.